DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on is acknowledged.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites EDTA. The full name should appear in the claims at its first occurrence before an
acronym is employed.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite components with plural language, but it is unclear whether multiple components in each category is required. Claim 2 recites “a mixture of alpha hydroxy acids, beta hydroxy acids and polyhydroxy acids”, but then its dependent claim recite “the beta hydroxy acids are selected from hydroxybutyric acid and salicylic acid; and the polyhydroxy acids are selected from lactobionic acid and gluconolactone”. A recitation of a beta hydroxy acids that are selected from only two options makes it confusing as to whether both acids must be included. A similar issue exists for the recitation of options for the polyhydroxy acids. Claim 4 depends from claim 2 but does not include two or more of each type of acid recited in claim 2, its parent claim. It is unclear if additional acids are necessary to meet the claim limitations or if the recited acids are sufficient.
It is unclear whether the components of claim 17 are a further limitation of the categories of ingredients in claim 16 or are additional components. In addition, the 
Claim 18 has the same issue as claim 2 in its recitation of “wetting and emollient agents” as a plural term. In addition, it is not clear if each compound in this category must be both a wetting agent and an emollient agent or if a separate wetting agent and emollient agent is required. Its dependent claim, claim 19, suggests that a single compound can qualify as both a wetting agent and emollient agent. 
Claims 7-15 and 20-21 recite weight proportions but do not indicate if the proportions are relative to a particular phase or relative to the total composition. As a result it is unclear what proportion is required.
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US Patent No. 5,965,145 – see IDS) in view of Bruce et al. (Journal of Drugs in Dermatology 2016 15(9):1145-1150) as evidenced by Ball (Journal of Chemical Education 2007 84(10):1643-1646).
Marion et al. teach phase separated compositions to improve skin radiance and reduce wrinkles (see abstract and example 7). The compositions include acidic active agents where alpha and beta hydroxy acids in combination are envisioned and name tartaric acid, salicylic acid, lactic acid, as well as citric acid as contemplated options (see column 3 lines 10-39; instant claims 1-2). The acid active is present at 0.01 to 20 wt% (see column 3 lines 52-55). Additives may be present in the compositions that include preservatives, gelling agents, chelating agents, colorants and emulsifiers that may be present in the aqueous phase (see column 4 lines 29-45 and 64-67; instant claim 16). An example is provided with a collection of oils in an oily phase and a blend of acids that include citric acid and lactic acid in an aqueous/hydrophilic phase (see example 7). This example also includes preservative, honey, and sodium hydroxide (pH adjuster) in the aqueous phase (see example 7; instant 16). Ball teaches that honey includes several vitamins and free amino acids (see table 4 and page 1645 second column first partial paragraph-first full paragraph). The vitamins include riboflavin and ascorbic acid (vitamin C) while proline is the predominant amino acid (see table 4 and page 1645 
Bruce et al. teach a combination of active acids that are employed in a topical composition to improve the appearance of wrinkles and reduce dullness (see page 1146 first column first full paragraph –first bullet point). The composition includes a combination of trichloroacetic acid, lactobionic acid (polyhydroxy acid), salicylic acid (beta hydroxy acid), pyruvic acid, and mandelic acid (alpha hydroxy acid) (see page 1146 first column first bullet point; instant claims 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the acid blend of Bruce et al. as the acid blend in example 7 of Marion et al. This choice would have been obvious because both sets of acids are taught for improving the appearance of skin wrinkles and dullness and as the simple substitution of one known element for another in order to yield a predictable outcome. Alternatively, it would have been obvious to add salicylic acid, trichloroacetic acid, pyruvic acid, and lactobionic acid to the acid blend of example 7 of Marion et al. (see instant claim 3). This choice would have been obvious because these acids from three different types of hydroxy acids were shown by Bruce et al. to work in combination with a mixture of alpha hydroxy acids and beta hydroxy acid to improve the appearance of skin wrinkles and dullness. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for another in order to yield a predictable outcome. A further modification of this embodiment where tartaric .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Mohammed et al. (Australian Journal of Basic and Applied Sciences 2010 4(4): 552-556).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The compositions rendered obvious include riboflavin, vitamin C, proline and other amino acids due to the presence of honey. Marion et al. teach that the honey can have a variety of sources including acacia (see column 2 lines 54-57). Other particular amino acids are not named.
Mohammed et al. detail the amino acid composition of several floral varieties of honey and two are from acacia (see abstract). Both acacia sourced honeys include proline, glycine, arginine, and lysine (see table I).
.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. and Mohammed et al. as evidenced by Ball as applied to claim 6 above, and further in view of Marvin (WO 00/69403), Teckenbrock et al. (US PGPub No. 2009/0047226), and Flavin (US PGPub No. 2014/0328952).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The composition includes riboflavin, ascorbic acid, proline, and arginine; however, the instantly recited proportions are not explicitly detailed.
Marvin teaches an acid based topical composition to reduce wrinkles (see abstract and page 2 first paragraph). The composition includes amino acids as well as a strong acid such as trichloroacetic acid (page 6 last paragraph). Ascorbic is taught to enhance the efficacy of the acids and is included at 0.5 to 5 wt% (see page 8 last partial paragraph-page 7 first partial paragraph).
Teckenbrock et al. teach a topical composition that includes various vitamins that have anti-wrinkle and anti-aging properties (see abstract and paragraph 116). Amongst these vitamins is riboflavin which is included at 0.05 to 1 wt% (see paragraph 120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include riboflavin (0.05 to 1 wt%), ascorbic acid (0.5 to 5 wt%), proline (0.1 to 15 wt% or 0.17 wt%), and glycine (0.1 to 15 wt% or 0.5 wt%) in the composition of Marion et al. in view of Bruce et al. and Mohammed et al. as evidenced by Ball at proportions that are known to be useful in anti-aging and anti-wrinkle composition based upon Marvin, Teckenbrock, and Flavin. The result is a collection of ranges that overlap with those instantly recited, thereby rendering the claimed ranges obvious (see MPEP 2144.05). Therefore claims 10-12 are obvious over Marion et al. in view of Bruce et al., Marvin, Teckenbrock, and Flavin as evidenced by Ball.

Claim 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Mas al. (US PGPub No. 2016/0250130).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The presence of dimethylaminoethanol is not detailed by the modified teaching.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the dimethylaminoethanol taught by Mas et al. to the composition of Marion et al. in view of Bruce et al. as evidenced by Ball. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The application of a proportion as detailed by Mas et al. would then follow and yield an overlapping range of proportions with that instantly claimed, thereby rendering the claimed range obvious (see instant claim 13). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The proximity of the ranges of instant claims 14 and 15 to that taught by Mas et al. as well as the approximate nature of the Mas et al. range and lack of evidence of the criticality of this range renders the proportions of these claims obvious to the artisan of ordinary skill. Therefore claims 5 and 13-15 are obvious over Marion et al. and Mas et al. in view of Bruce et al. as evidenced by Ball.

s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Hendriks (US PGPub No. 2017/0296613) and Jones (WO 2008/139182).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. While Marion et al. teach a total acid concentration of up to 20 wt%, the modified teachings are not explicit about the proportions for each of the included acids.
Hendriks teaches a dermatological composition to improve the appearance of skin. The composition has a combination of trichloroacetic acid and one or a blend of organic acids found in Hibiscus sabdariffa that include salicylic acid, tartaric acid, and citric acid (see paragraphs 4-7, 9, and 46). They teach the proportion of trichloroacetic acid at 1 to 20 wt% and the organic acid or acids at 0.02 to 15 wt% (see paragraph 44). 
Jones teaches a topical skin treatment to improve the appearance of skin and reduce wrinkles (see page 3 last partial paragraph-page 4 first partial paragraph). The composition includes a combination of acid actives (see abstract). Up to 20 wt% of at least on alpha hydroxy acid and between 0.1 to 2 wt% of a beta hydroxy acid. The alpha hydroxy acid is envisioned to be a combination of acids where lactobionic acid is named and the beta hydroxy acid is envisioned to be salicylic acid (see page 5 second full paragraph). A combination with 0.6 to 0.8 wt% salicylic acid and 5 to 10 wt% lactobionic acid (see page 6 first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ concentrations of each of lactobionic acid, .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Miyazaki et al. (US PGPub No. 2004/0029829) and Aubrun-Sonneville (US PGPub No. 2009/0029928).
Marion et al. in view of Bruce et al. as evidenced by Ball render obvious the limitations of instant claim 1. The compositions rendered obvious include sodium hydroxide, glycerol, and citrate (see Marion et al. example 7). Marion et al. also teach the inclusion of silica as a gelling agent and chelating agents as well as wetting agents in the form of emulsifiers (see column 4 lines 29-36, 63-column 5 line 7). EDTA, potassium hydrogen phosphate and cationic polymers are not named.

Aubrun-Sonneville teach a topical composition composed of hydroxy acids and a cationic polymer where the latter is taught to help the tolerance of skin to the acids (see abstract and paragraphs 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select edetate as the chelating agent of Marion et al. in view of Bruce et al. as evidenced by Ball based upon Miyazaki et al. because it is a known option employed in the same kind of composition. It also would have been obvious to exchange the potassium hydrogen phosphate of Miyazaki et al. for the citrate of the modified Marion et al. composition as the simple substitution of one known element for another in order to yield a predictable result. Further, the addition of a cationic polymer to this composition based upon Aubrun-Sonneville would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 17 is obvious over Marion et al. in view of Bruce et al. Miyazaki et al., and Aubrun-Sonneville as evidenced by Ball.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Itoh et al. (US PGPub No. 2002/0192253) and Grollier et al. (US Patent No. 4,569,839).

Itoh et al. teach a composition for skin improvement via the topical application of an acid (see paragraphs 7-8). They go on to teach the inclusion of a penetration enhancer and name isopropyl myristate as one of few envisioned varieties (see paragraph 17).
Grollier et al. detail topical cosmetic compositions (see abstract). Petrolatum oil is detailed as an example of a type of mineral oil (see column 5 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the isopropyl myristate taught by Itoh et al. to the composition of Marion et al. in view of Bruce et al. as evidenced by Ball. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It additionally would have been obvious to select petrolatum oil as the mineral oil as the simple substitution of one known element for another in order to yield a predictable outcome based upon Grollier et al. Therefore claims 18 and 19 are obvious over Marion et al. in view of Bruce et al., Itoh et al., and Grollier et al. as evidenced by Ball.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. in view of Bruce et al. as evidenced by Ball as applied to claims 1-4 and 16 above, and further in view of Dryer et al. (US PGPub No. 2006/0134059) and Grollier et al.

Dryer et al. teach sunflower oil, cyclomethicone, and isopropyl myristate as alternate options for oils in a composition for improving the appearance of skin and reducing wrinkles (see abstract and paragraph 66). In addition, this composition is also envisioned to include hydroxy acid exfoliation promoters such as salicylic acid, tartaric acid and citric acid (see paragraphs 81, 84, and 86).
Grollier et al. detail topical cosmetic compositions (see abstract). Petrolatum oil is detailed as an example of a type of mineral oil (see column 5 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange isopropyl myristate for the sunflower oil and cyclomethicone in the compositions of Marion et al. in view of Bruce et al. as evidenced by Ball. These oils are taught as alternatives by Dryer et al. in a composition that also is envisioned to include many of the same acids that are present in the modified composition of Marion et al. The modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. This would result in the isopropyl myristate present at 60 wt% of the fatty phase (see instant claims 20 and 21). It additionally would have been obvious to select 


Conclusion
No claims is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CARALYNNE E HELM/          Examiner, Art Unit 1615